DETAILED ACTION
This communication is in response to the Amendment and Argument filed on 04/07/2022. Claims 1-20  are pending and have been examined.
Any previous objection/rejection not mentioned below has been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Examiner
The Examiner of record has changed from Anup Chandora to Paras Shah.

Response to Amendments and Arguments
The Applicant has amended the Specification to remove the previous objection. Therefore, these objections have been withdrawn.
The Applicant has amended the Claim objections of claims 10 and 16. Therefore, these objections have been withdrawn.
The Applicant has amended claims 1, 2, 8, 9, 16, 18, and 19 to take care of antecedent basis and acronym issues. Therefore, these rejections have been withdrawn.
	With respect to the 35 USC 101, abstract rejections, the Applicant has amended the independent claims to recite “controlling and managing electronic communications between a list of services of a system to enable the list of services to perform operations” and “an orchestration layer that controls and manages electronic communications between a list of components of the system and provides an interface to a user to consume microservices provided by the list of components, wherein the list of components includes at least a preprocessor, a part of speech (POS) tagger, a rule based entity recognizer, a vectorizer, and a memory based entity recognizer”.
	With respect to the 35 USC 101 abstract rejections, the following assertions are made by the Applicant and responded to by the Examiner:
	Applicant Argument 1: Here, the claims do not recite subject matter from one of the enumerated groupings; however, even if they do (which they do not), the claims are not directed to an abstract idea because they integrate the abstract idea into a practical application of providing computer- implemented methods for adding structures to unstructured data based on entity identification. The claimed approach achieves this by, at least, incorporating components of a hybrid entity recognition (HER) system to identify, from unstructured electronic data, both basic entities and composite entities and to facilitate data processing. As the instant specification explains, the present system has the benefits of: 

flexibility, scalability and compatibility with Al systems; 
fully complying with microservices architecture e.g., modular, loosely coupled services 
etc.; 
processing entities from text or corpus of data; 
recognizing linguistic patterns previously learnt by the system; 
learning new entities with minimal effort; and 
identifying basic and composite entities which are distinct based on linguistic 
patterns. 
 
 Instant Specification at para. [0021]. Accordingly, any abstract idea recited in the amended independent claims is integrated into a practical application of the abstract idea and is used "in a manner that imposes a meaningful limit on the [abstract ideal.
	
Examiner Response 1: The Examiner respectfully disagrees. The Applicant appears to be bringing in additional limitations as a result of the newly added limitations. However, when evaluating whether the claims are directed towards an abstract idea, the claims must first be determined id the claims relate to a statutory category and then determine if they recite a judicial exception (See MPEP 2016.04, II, 1). Here, the analysis of the additional limitations appears at Prong 2. Therefore, with these additional limitations removed, the claims are directed towards mental processes which can be performed using pen and paper. A person can mentally remove and format a sentence, identify POS for each word in the sentence, determine specific entities and then translating the clean sentence into a numeric vector via a mapping table and further include occurrence data as well as determined composite or related words to the entities.  The Examiner also notes that the HER system is not claimed in its entirety as being asserted by the Applicant. Figure 2 shows the various other unclaimed components which make up the HER system 210 and which is not claimed specifically. It is shown in the Applicant’s para [0021], that this entire HER system is what  provides these benefits. Hence, these arguments are moot as the entire HER system is not currently claimed in order to take into consideration the advantages of such a system.
Applicant Response 2: Here, like DDR Holdings, the instant claims do not merely recite a human reading a sentence, editing the sentence on paper mentally, and finding basic and composite entities. Office Action on p. 5. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer-implemented conversion of unstructured electronic data based on entity identification. For example, amended independent claim 8 recites an orchestration layer that controls and manages electronic communications between a list of components of the system and provides an interface to a user to consume microservices provided by the list of components. The list of components includes at least a preprocessor, a part of speech (POS) tagger, a rule based entity recognizer, a vectorizer, and a memory based entity recognizer, each of which performs one or more microservices to achieve the goal of adding structures to unstructured electronic data. The orchestration layer "contains a directory of services along with a listing of its capabilities." Instant Specification at para. [0035]. The orchestration layer manages the communications between the components of the HER system, e.g., in a format of JavaScript object Notation (JSON), to enable each component to perform certain functions or provide certain microservice within their capabilities. Id. For example, as claimed, the preprocessor receives an input sentence and processes the input sentence, the POS tagger that tags parts of speech of the cleaned input sentence ... The orchestration layer controls the communications between the HER components and signals one component to provide a type of microservice subsequent to or prior to another component based on certain inputs, which is different from a human reading and editing sentences on paper. Id. at para. [0045]. As in DDR Holdings, the claims are not directed to a human performing mental processes and utilizing mathematical concepts as alleged.

Like the claims in Enfish, the instant claims are not simply directed to organizing human activity, as the Office Action's over-generalization suggests, but instead are specifically directed to a method and computer-readable medium for improving computer technology related to intelligent data processing. The claimed approach involves a specific, computer-implemented sequence of steps involving a HER system and user devices. An orchestration layer interfaces a user with the HER system such that the unstructured data obtained from the user can be processed based on microservices provided by the HER system. Because the unstructured data typically has a great amount of text, and this great amount of data does not have predefined or pre-structured information, the processing of unstructured data is usually very complex. Instant specification at para. [0004]. Advantageously, based on the control and management of electronic communications between components of the HER system, the claimed invention allows accurate determination of context, semantics, and syntax at the same time during entity recognition using the HER components, which speeds and simplifies the unstructured data processing. Id. at para. [0005].

Further, "an 'improvement in computer-related technology' is not limited to 
improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of 'rules' (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer." See Memorandum on Recent Subject Matter Eligibility Decisions, USPTO, November 16, 2016 (discussing McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)). As in McRO, the instant amended claims recite specific rules and limitations that "improve [the] existing technological process" associated with the computer-implemented value transmission between user accounts, such that a computer is not being used merely as a tool to perform an existing process. See McRO at 21. The amended claims describe a specific way to identify complex composite entities and facilitate data processing. The claims do not merely describe a solution or outcome and represent an improvement in computer functionality, consistent with McRO.

Examiner Response 2: The Examiner respectfully disagrees with this assertion. The Examiner repeats the same argument as noted above with respect to Prong 1 of Step 2A. In order to show a relationship with the Federal Circuit decision of DDR Holdings v. Hotels.com. The Applicant asserts that “amended independent claim 8 recites an orchestration layer that controls and manages electronic communications between a list of components of the system and provides an interface to a user to consume microservices provided by the list of components. The list of components includes at least a preprocessor, a part of speech (POS) tagger, a rule based entity recognizer, a vectorizer, and a memory based entity recognizer, each of which performs one or more microservices to achieve the goal of adding structures to unstructured electronic data. The orchestration layer "contains a directory of services along with a listing of its capabilities." Instant Specification at para. [0035]. The orchestration layer manages the communications between the components of the HER system, e.g., in a format of JavaScript object Notation (JSON), to enable each component to perform certain functions or provide certain microservice within their capabilities. Id. For example, as claimed, the preprocessor receives an input sentence and processes the input sentence, the POS tagger that tags parts of speech of the cleaned input sentence ... The orchestration layer controls the communications between the HER components and signals one component to provide a type of microservice subsequent to or prior to another component based on certain inputs”. However,  the Examiner notes that in the DDR holdings case, there was interaction occurring between the web page between a visitor in which a link would be activated to serve a composite web page. The Examiner does not see similarity to that of the instant claims. The Applicant in claim 1, recites the additional limitation of “controlling and managing electronic communications” as well as an “orchestration layer” in claim 8. However, these components are additional limitations separate from the abstract idea noted above unlike in DDR Holdings case. Further, the Applicant is noting various components of the HER system including communications of JSON. However, these limitations are not found in the current claim scope nor does the Examiner admit that such would be sufficient in overcoming this rejection. The analysis with respect to the additional limitations will be addressed in the Step 2A, prong 2 analysis. Further, in this step of the analysis, the additional limitations are considered in view of the judicial exception to see whether the additional limitation integrates the abstract idea into a practical application. The Examiner notes that the newly amended portions simply recite the internal communications between program code and a computer system. Applicant’s specification as filed paragraph [0013] and [0070] describes the implementation environment as a general-purpose computer device. The MPEP 2106.05(a) and 2106.05(b) specifically provides examples that usage of a general-purpose computer or merely applying a computer to a would not be sufficient to show improvement in computer functionality. 
With respect to the Applicant’s assertion on page 12 in view of Enfish, the Examiner notes that the Applicant is bringing in language from the Specification that is not present in the current claims. The Applicant repeatedly notes the use of a HER system and user devices. The claims mention some components of the HER system and does not mention a user device or how this user device interfaces with the system but rather recites “provides an interface to a user to consume…” but this is claimed in passing as simply a providing without showing the interaction. Further, the Applicant specifies paragraph [0004] and [0005] which notes the use of accurate determination of context which speeds and simplifies the unstructured text data. However, this accuracy and speeds can be realized using mental processes without the requirement of a conventional system as asserted by the applicant. These paragraphs do not make note of these benefits in the stated paragraphs.
With respect to the Applicant’s assertion on pages 12-13 in view of McRO, the Applicant notes that the instant amended claims recite “specific rules and limitations that “improve [the] existing technological process” associated with the computer-implemented value transmission between user accounts, such that a computer is not being user merely as a tool to perform an existing process.” The Examiner notes that the amended claims do not recite any “transmission between user accounts. The claims broadly state control and managing of electronic communications between a list of services. It’s also unclear how the identification of complex composite entities results in an improvement in computer functionality as asserted by Applicant. The actual processes of identifying composite entities apart from use of general purpose computing system is a process which can be performed manually and therefore would not be an improvement to computer functionality.
Applicant Response 3:  Applicant submits that the amended claims recite significantly more than any alleged abstract idea and are thus patent eligible under Step 2B of the Interim Guidance analysis. In particular, amended independent claims 1 and 8 recite a specific, computer-implemented invention for adding structure to unstructured data. For example, amended independent claim 8 recites an orchestration layer that controls and manages electronic communications between a list of components of the system and provides an interface to a user to consume microservices provided by the list of components. The list of components includes at least a preprocessor, a part of speech (POS) tagger, a rule based entity recognizer, a vectorizer, and a memory based entity recognizer. The preprocessor receives an input sentence and processes the input sentence to generate a cleaned input sentence. The POS tagger tags parts of speech of the cleaned input sentence. The rule based entity recognizer identifies first level entities in the cleaned input sentence. The vectorizer converts and translates the cleaned input sentence into numeric vectors based on identifying the first level entities. One of the numeric vectors includes at least a number of occurrences of a part of speech in the cleaned input sentence. The memory based entity recognizer extracts composite entities from the cleaned input sentence using the numeric vectors. One of the composite entities includes at least a first level entity with a linguistic pattern. These specific rules and limitations go beyond any similar elements recognized in the art or by the courts as being well-understood, routine or conventional, and therefore remove the claims from the realm of the abstract.

Examiner Response 3: The Examiner respectfully disagrees with these assertions. The Examiner as noted in the above sections notes that the Applicant’s specification in paragraphs [0013] and [0070] describe that a general purpose computing device as implementing the system described. Therefore, the specification uses a general purpose system in order to implement the claim limitation which do not result in significantly more than the abstract idea. Each of the elements in the claim are capable of being manually preformed in terms of the processing of the sentence. The claimed components of a preprocessor, POS tagger, rule based entity recognizer, vectorizer and memory along with the control and management of electronic communications is expected with the use of a computer element. However, the use of a general purpose computer in implementing these steps do not cause the claims overall to be significantly more. See MPEP 2106.05 (“i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))
Applicant Response 4: The Federal Circuit held eligible claims in Amdocs LTD v. Openet Telecom, Inc., 841 F.3d 1288, 1301 (Fed. Cir. 2016), where "the distributed architecture allows the system to efficiently and accurately collect network usage information in a manner designed for efficiency to minimize impact on network and system resources. This enables load distribution, and that is an advantage over the prior art because it makes it easier to keep up with record flows and allows for smaller databases." Here, like the claims at issue in Amdocs, the amended claims recite each component of the HER system performing a microservice, where the capabilities of each component is "small in size, messaging-enabled, autonomous and independently deployable," and the microservice is advantageous in 
" Modularity: This makes the present system 200 easier to understand, develop, test, and 
become more resilient to architecture erosion. 
"  Scalability: Because microservices are implemented and deployed independently of each 
other (e.g., they run within independent processes), they can be monitored and scaled 
independently. 
"  Integration of heterogeneous and legacy systems: microservices can be used to modernize 
existing monolithic software applications. 
"  Distributed development: Teams develop, deploy and scale their respective services to 
independently parallelize development. Microservices allow the architecture of an 
individual service to emerge through continuous refactoring. Microservice-based 
architectures facilitate continuous delivery and deployment. 
Instant Specification at para. [0034]. By distributing the task of converting unstructured data into structured data to various microservice tasks, consistent with Amdocs, the claimed invention provides an unconventional technological solution (enhancing data conversion in a distributed fashion) to a technological problem (massive data flows which previously required massive processing and storage capabilities).

Examiner Response 4: The Examiner respectfully disagrees with this assertion. The Applicant notes that  “the amended claims recite each component of the HER system performing a microservice, where the capabilities of each component is "small in size, messaging-enabled, autonomous and independently deployable." However, each of the components of the HER system is not specifically claimed as being asserted and can be seen in Figure 2 of the Specification. Further, the specifics about the microservice is also not specifically claimed as being pointed out by the Applicant. The Applicant appears to be incorporating limitations from the Specification which are not presently claimed in sufficient detail as being described. 

Applicant Response 5: Further, as explained in Changes to Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), USPTO memorandum, dated April 19, 2018, 
"an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a 
rejection in writing with, one or more of the following: 1. A citation to an express 
statement in the specification or to a statement made by an applicant during 
prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). . . . 2. A citation to one or more of the court decisions 
discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, 
conventional nature of the additional element(s). . . . 3. A citation to a publication 
that demonstrates the well-understood, routine, conventional nature of the 
additional element(s). . . . 4. A statement that the examiner is taking official 
notice of the well-understood, routine, conventional nature of the additional 
element(s). 
Here, the Office Action fails to provide any sound explanation regarding why the 
referenced limitations would be recognized as well-understood, routine, and conventional. The Office Action also fails to address whether (and if so, why) each claim element, when combined with any and all other elements in the claim, would still be recognized by the courts or those in the relevant field of art as well-understood, routine, and conventional.

Examiner Response 5: The Examiner respectfully disagrees with this assertion. The Examiner notes that the citation that the Applicant has provided is with respect to “additional element”. The Examiner on page 6 of the office action clearly has expressed how the additional elements have been considered to be general purpose comptuting element and therefore the additional element does not integrate the abstract idea into a practical application and as a result they are not sufficient to amount to significantly more. Therefore, the Examiner did provide an explanation on why the references limitations ARE well understood routine and conventional by way of use of the determined abstract idea with use of a general purpose computing device/environment.  
With respect to the prior art rejections of claims 1-20, these prior art rejections have been withdrawn in light of the newly added limitations of “converting and translating the cleaned input sentence into numeric vectors based on identifying the first level entities, wherein one of the numeric vectors includes at least a number of occurrences of a part of speech in the cleaned input sentence; and extracting composite entities from the cleaned input sentence using the numeric vectors, wherein one of the composite entities includes at least a first level entity with a linguistic pattern.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 8-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites “ receiving an input sentence; preprocessing the input sentence to generate a cleaned input sentence; tagging parts of speech of the cleaned input sentence; identifying first level entities in the cleaned input sentence; converting and translating the cleaned input sentence into numeric vectors based on identifying the first level entities, wherein one of the numeric vectors includes at least a number of occurrences of a part of speech in the cleaned input sentence; and extracting composite entities from the cleaned input sentence using the numeric vectors, wherein one of the composite entities includes at least a first level entity with a linguistic pattern”
The limitation of “receiving…”, “preprocessing…”, “tagging…”, “identifying…”, “converting and translating…”, and “extracting…” as drafted covers a human performing mental processes and utilizing mathematical concepts. More specifically, a human reading a sentence. Then, editing the sentence on paper or mentally and determining the part of speech. Then, looking for a first level entity e.g. name in the sentence. Then, mapping the sentence into vectors using a table of entities and numbers. Then, finding composite entities using the same vectors and same table of entities and numbers, where the composite comprises the first level entity and a pattern.
This judicial exception is not integrated into a practical application. In particular, independent claim 1 recites additional element “controlling and managing electronic communications between a list of services of a system …” claim 4 recites additional element “memory based linguistic pattern recognizer,” and claims 2-3 and 5 do not recite additional elements. Claim 8 recites a pre-processor and “orchestration layer that controls and manages electronic communications between a list of components of the system and provides an interface to a user to consume microservices”, therefore insufficient to render the claim statutory. For example, in the filed specification, there is description of general purpose computing device in the form of a computer (Figure 6, para [0013], [0070]). Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
Regarding Claim 2, the claim relates to including first level entities. This reads finding specific types of basic entities using the same vectors and same table of entities and numbers. No additional limitations are present.
Regarding Claim 3, the claim relates to including composite entities. This reads finding specific types of composite entities using the same vectors and same table of entities and numbers. No additional limitations are present.
Regarding Claim 4, the claim relates to extracting composite entities using a memory based linguistic pattern recognizer. This reads using a human to extract composite entities. No additional limitations are present.
Regarding Claim 5, the claim relates to extracting basic and composite entities using memory based learning. This reads using a human to extract basic and composite entities. No additional limitations are present.
Regarding Claim 6, the claim relates to identifying indirect entities addressed by pronouns based on context of the cleaned input sentence. This reads using a human to recognize composite entities. No additional limitations are present.
Regarding Claim 7, the claim relates to learning and storing linguistic patterns using a memory based linguistic pattern recognizer. This reads using a human to learn and memorize linguistic patterns. No additional limitations are present.
Regarding claim 20, the claim relates to a business layer providing domain specific knowledge. This reads on a human providing domain specific language with respect to the entities. No additional limitations are present. 
Claims 9-19 fail to recite any additional elements or significant post solution activity. 
These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Allowable Subject Matter
Claim 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record Powell discloses a computing system comprising a  system, comprising: (Powell, Figure 1: computing system environment 100) a preprocessor that receives an input sentence and processes the input sentence to remove extraneous information, perform spelling correction, and perform grammar correction to generate a cleaned input sentence; (Powell, Figure 6, Step 602: Pre-processing module 504 [as preprocessor] receives lexical data [as input sentence]; Figure 6, Step 606, Paragraph 11: a grammar or spell checking system [as remove extraneous information, perform spelling correction, and perform grammar correction] could receive a word string such as "He eat a hptdg" and access information stored in a lexicon to correct the sentence [as generate a cleaned input sentence] to "He eats a hot dog") a POS tagger that tags parts of speech of the cleaned input sentence; (Powell, Figure 6, Step 608, Paragraph 53: part of speech module 516 [as POS tagger] adds information relating to part of speech (POS) [as tags parts of speech], such as whether a word is a noun, verb, or adjective) a rules based entity recognizer module that identifies first level entities in the cleaned input sentence; (Powell, Figure 6, Step 612, Paragraph 64: description module 520 [as rules based entity recognizer module] encodes information conveying basic meaning [as identifies first level entities], such as person, gender, tense, number, or whether a term can be part of a named entity in description field 480. For example, a word string such as "John Smith" can be encoded so that "John" is encoded as a first name and "Smith" is encoded as a last name. The word "he" can be encoded as third person, singular, and male. The word "ran" can be encoded as first, second, and third person, and past tense.) a memory based entity recognizer that extract composite entities from the cleaned input sentence using the numeric vectors. (Powell, Paragraph 64: description module 520 [memory based entity recognizer] encodes information conveying basic meaning, such as person [as extracted basic entities], gender, tense, number, or whether a term can be part of a named entity in description field 480; For example, a word string such as "John Smith" can be encoded so that "John" is encoded as a first name [as extracted composite entities] and "Smith" is encoded as a last name.). Powell does not disclose a computing system comprising: a vectorizer that converts and translates the cleaned input sentence into numeric vector.
Terry teaches an AI model improvement system comprising: a vectorizer that converts and translates the cleaned input sentence into numeric vectors; and (Terry, Paragraph 154: These conversations may be processed to remove boilerplate and for entity replacement (at 2420) [as translating]. The format of the resulting conversations is then converted to context, utterance and labels (at 2430). In some embodiments, deep learning may leverage Convolutional neural Networks (CNN) with Word2Vec [as numeric vectors] and Glove embedding; Paragraph 102: features, or more formally feature vectors, may be obtained by the feature definition module 562 by combining and permuting the individual outputs of the above steps such as normalized tokens, phrase chunks, syntactical dependencies, normalized NER concepts, associations and the matches with lexicons).
Tada (US 2020/0220832) is cited to disclose classifying sentences by calculating word appearance frequencies with respect to nouns.
JP 2012043048A is cited to disclose determining the appearance frequency of predicates for each noun and from which a similarity is determined to extract a noun pair (abstract). 
Xu (US 2011/0093258) is cited to disclose receiving a sentence, determining a part of speech, determining an occurrence of the part of speech (see para [0129]) where  a numeric feature representation is created (see Figure 5). 
Gabriel (US 2009/0070325) is cited to disclose producing feature vectors for proper noun counts (see Figure 6) in order to determine similarity. 
Narayan et al. ( Quantum Neural Network based Parts of Speech Tagger for Hindi) is cited to disclose in sect. 5.1 and 5.2, the numeric representation of each POS and its occurrence and see Table 1). However, the reference does not specifically teach the extraction step as claimed. 
However, none of the cited prior either alone or in combination thereof teaches the combination of limitations as recited in claim 1 and 8. More specifically, the limitation of “converting and translating the cleaned input sentence into numeric vectors based on identifying the first level entities, wherein one of the numeric vectors includes at least a number of occurrences of a part of speech in the cleaned input sentence; and extracting composite entities from the cleaned input sentence using the numeric vectors, wherein one of the composite entities includes at least a first level entity with a linguistic pattern” is not taught by the prior art of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
05/20/2022